—Judgment, Supreme Court, New York County (Bonnie Wittner, J.), rendered December 17, 1999, convicting defendant of six counts of criminal contempt in the first degree, two counts of aggravated criminal contempt, and one count of assault in the third degree, and sentencing him, as a second felony offender, to an aggregate term of 5 to 10 years, unanimously reversed, on the law, and the matter remanded for a new trial.
During jury selection, prospective jurors Miller and Otis indicated that defendant’s prior conviction would lead them to believe that defendant was guilty of the present crime. Faced with this expression of bias, the court was obligated, upon defendant’s application, to discharge these jurors for cause unless a “personal, unequivocal assurance of impartiality” (People v Arnold, 96 NY2d 358, 364) could be secured. As the court failed to do so, and the answers given by the entire panel concerning their collective ability to follow the law did not remedy this deficiency, we are constrained to vacate defendant’s conviction.
In view of the foregoing, we do not reach defendant’s remaining contentions. Concur — Sullivan, P. J., Rosenberger, Nardelli, Rubin and Friedman, JJ.